10/08/2021


                   IN THE SUPREME COURT OF MONTANA
                            Cause No. DA 21–0402
                                                                            Case Number: DA 21-0402




                  KNUDSEN FAMILY LIMITED PARTNERSHIP,
                    Defendant, Counterclaimant, and Appellant,

                                           v.

       THOMAS MANN POST NO. 81 OF THE AMERICAN LEGION,
 DEPARTMENT OF MONTANA, a Montana public benefit corporation, and the
TOWN OF CULBERTSON, a political subdivision of the State of Montana, et al.,
            Plaintiffs, Counterdefendants, and Appellees.


                                   ORDER


 On appeal from the Montana Fifteenth Judicial District Court, Roosevelt County
        Cause No. DV 16–13, the Honorable David Cybulski, Presiding

Appearances:

Emily Jones                         Gregory G. Schultz
Talia G. Damrow                     Jeffrey R. Kuchel
JONES LAW FIRM, PLLC                CROWLEY FLECK PLLP
115 N. Broadway, Suite 410          305 S. 4th Street E., Suite 100
Billings, MT 59101                  Missoula, MT 59807
(406) 384-7990                      (406) 523-3600
emily@joneslawmt.com                gschultz@crowleyfleck.com
talia@joneslawmt.com                jkuchel@crowleyfleck.com
Attorneys for Appellant             Attorneys for Appellee American Legion

Laura Christoffersen
CHRISTOFFERSEN & KNIERIM, P.C.
212 Broadway
Culbertson, MT 59218
(406) 787-5700
2laurac@nemont.net
Attorney for Appellee Town of Culbertson
      Appellant Knudsen Family Limited Partnership has filed an unopposed

Motion for an extension of the time in which to file its opening brief pursuant to

Mont. R. App. P. 26(1). Pursuant to Rule 26(1), a party’s first request for an

extension, when unopposed, may be granted by the Clerk of the Supreme Court.

Upon consideration of Appellant’s Motion for Extension of Time, and good cause

appearing:

      IT IS ORDERED that the motion is GRANTED. Appellant shall have until

November 17, 2021, to file its opening brief.

      DATED this _______ day of October, 2021.



                                                _____________________________
                                                Bowen Greenwood,
                                                Clerk of the Montana Supreme Court




                                      ORDER
                                    PAGE 2 OF 2                       Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                           October 8 2021